Citation Nr: 1220908	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1988 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.   

In July 2006, Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2007 and May 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO complied with the mandates of the remands and will proceed to adjudicate the appeal. 


FINDINGS OF FACT

1.  The Veteran is service-connected for right lower extremity radiculitis, bilateral foot pain, lumbar strain, degenerative disc disease with spondylosis, bilateral hand arthralgia, bilateral wrist arthralgia, weight gain/mild cushingoid, circumferential eye pain, hypertension, buffalo hump, and diffuse anterior scleritis.

2.  The Veteran's combined disability was evaluated as 80 percent disabling prior to October 28, 2009 and is evaluated as 90 percent disabling from October 28, 2009. 

3.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 &Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence to the Veteran dated in November 2004, the Veteran was informed of what evidence was required to substantiate the claim for TDIU, and of his and VA's respective duties for obtaining evidence.  In VA correspondence dated in March 2006, the Veteran was informed of the criteria for award of an effective date.  In VA correspondence dated in April 2007, the Veteran was informed of what evidence was required to substantiate the claim for TDIU, of his and VA's respective duties for obtaining evidence, and of the criteria for award of an effective date.   

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced. The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs) and VA medical records.  Additionally, the claims file contains the statement of the Veteran in support of his claim, to include his testimony at a Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination with an opinion with respect to the issue of entitlement to TDIU was obtained in June 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2011 examination/opinion is more than adequate.  The Board acknowledges that the VA request for an examination did not contain an accurate list of the Veteran's rated disabilities.  The request stated that the Veteran was rated as 10 percent disabling for his sciatic nerve, when he was actually rated as 40 percent for radiculopathy.  In addition, it lists three disabilities of arthralgia, rather than the four for which the Veteran is service connected.  The request also notes a 10 percent rating for a facial scar, which the Veteran does not have.  The request does not list the Veteran's 10 percent rating for weight gain/mild cushingoid habitus.  Nonetheless, the examiner stated that due to possible inaccuracy with the request, he was basing his opinion on a review of the entire claims file and the service-connected disabilities noted therein.  The report reflects that the examiner considered the medical evidence of record, as well as the Veteran's reported symptoms.  The examiner provided a rationale for his opinion. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

Legal criteria

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran filed a claim for increased evaluations for his service-connected disabilities in August 2004.  (The Board notes that the RO, in its February 2005 rating decision, stated that the claim was received in August 2003; however, the claim is dated, and date stamped, in August 2004.)  The Court has held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App 447 (2009).  Thus, the pertinent period on appeal is from August 2003, one year prior to the filing of the claim.  

The Veteran is service-connected for right lower extremity radiculitis evaluated as 10 percent disabling from August 2004, and as 40 percent from October 2009, bilateral foot pain evaluated as 30 percent disabling from November 1997, lumbar strain, degenerative disc disease with spondylosis evaluated as 20 percent disabling from November 1997, arthralgia of the left hand evaluated as 10 percent disabling from November 1997, arthralgia of the right hand evaluated as 10 percent disabling from November 1997, arthralgia of the right wrist evaluated as 10 percent disabling from November 1997, arthralgia of the left wrist evaluated as 10 percent disabling from November 1997, weight gain/mild cushingoid habitus evaluated as 10 percent disabling from November 1997, circumferential eye pain evaluated as 10 percent disabling from November 1997, essential hypertension evaluated as noncompensable, buffalo hump evaluated as noncompensable, and diffuse anterior scleritis evaluated as 10 percent disabling from November 1997 to September 1, 2005 and as noncompensable from September 1, 2005.  The Veteran's combined evaluation is 80 percent from November 1997 and 90 percent from October 2009.  

The Veteran also has the following disabilities for which he is not service connected:  right knee condition, heart condition, thyroid deficiency, and hypoglycemia. 

As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

38 C.F.R. § 4.16(a) states that disabilities affecting a single body system, such as orthopedic, are considered as one disability.  Therefore, the Veteran's disabilities of lumbar strain, degenerative disc disease with spondylosis, arthralgia of the left hand, arthralgia of the right hand, arthralgia of the right wrist, and arthralgia of the left wrist are considered as a single disability for TDIU purposes.  The Board finds that the Veteran meets the schedular criteria for TDIU beginning November 4, 1997.  The Veteran is eligible for TDIU provided that the competent credible evidence reflects that the Veteran has a service-connected disability or disabilities which prevent him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Board acknowledges the February 2006 statement of the accredited representative that the Veteran's service-connected disabilities limit his ability to maintain any type of gainful employment and that he was released from his previous job because his service connected disabilities caused him pain and aggravated his conditions.  The Board also acknowledges the Veteran's testimony at the July 2006 Board hearing that he was currently employed but that he had been unable to keep his approximate previous five jobs due to his back disability.  (See Board hearing transcript page 5.)  In addition, the Veteran submitted a written statement as the Board hearing, in which he stated that since his separation from service in 1997, he has "had 6 or 7 jobs and [has] been released from all of them due to excessive pain in [his] back."  

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Despite the contention that the Veteran's disabilities limit his ability to maintain any type of gainful employment, the Board finds that the evidence of record does not support such a finding.  The evidence does not reflect that the Veteran has been precluded from sedentary jobs, or jobs which require minimal walking and standing.

The Veteran underwent a VA examination for his back disability in September 2004.  The report reflects that the Veteran reported that he had been unemployed for the previous five months due to termination because he had taken "too much time off of work" for doctor's appointments and due to pain.  The Veteran reported that during flare-ups, he had to take time off of work and rest.  Another September 2004 VA examination report reflects that the Veteran reported that while at work, he was "standing in one position, which was something he had to do a lot, and that created difficulties, and he was terminated".  Neither report reflects a clinical determination that the Veteran was unemployable due to his service-connected disabilities.  Although the reports reflect that the Veteran was terminated from his previous job, they do not reflect that he was incapable of maintaining substantial gainful employment in another job, to include one which did not require significant amounts of standing in one position.  

The Veteran underwent several VA examinations in October 2009.  The examination with regard to his eye disability noted that there were no incapacitating periods due to eye disease.  The report for possible diabetes mellitus reflects that the Veteran was working full-time.  It was noted that he had been at his current job for approximately four years, and had not lost any time from work in the past 12 month period.  The report further reflects that the Veteran's essential hypertension had no significant effects on his occupation.

The Veteran also had a VA examination for his right lower extremity radiculopathy.  The examination report reflects that the Veteran "did not describe periods of complete incapacity secondary to his right lower extremity radiculopathy with in [sic] the past one year.  He did not describe any time lost from work in the past one year secondary to this condition."  It was noted that the Veteran was employed full time and had lost "0" time during the last 12 month time period.  It was further noted that the Veteran's disability had the effects of decreased mobility, pain, and problems with lifting and carrying.  He was, thus, assigned different duties at work.  

The Veteran underwent a VA examination in June 2011.  The examination report reflects that the Veteran was working full time in security.  It was noted that he had lost "0" time in the past 12 month period.  It was noted that he was still working but that he had difficulty with walking and standing.  It was noted that the effects on occupational activities would be decreased mobility, decreased manual dexterity, problems with lifting and carrying, and pain.  It was noted that the Veteran has pain daily which is helped with Motrin and stretches.  It was further noted that flare-ups occur with rainy weather and activity, and may last one or two days, and with a functional impairment of that the Veteran avoids most activities.  He uses shoe inserts, but no other devices.  The Veteran reported that he does not fall and that he can walk 1/2 mile, sit for 30 minutes, and stand for 30 minutes.  He further reported that he "goes about most of his work chores without difficulty but does avoid standing and walking."  

The June 2011 VA examination report reflects the examiner's statement as follows:
 
[the Veteran] has not obtained health care in some time.  He currently works in security, full-time for the last 4-5 years and he goes to work every day and does not miss work because of these issues.  Prior to that, he worked in a slaughterhouse for 5 years.  Concerning today's examination, old records were reviewed.  This asks whether his service connected disabilities render him unable to obtain and retain substantially gainful employment.  Obviously, he is working at this time and is working full-time and does not miss work.

It was further noted that his disabilities of disc disease, right lower extremity radiculopathy symptoms, and painful feet are likely to interfere with standing, bending, extensive walking, and some sitting, and would, thus, interfere with his ability to be gainfully employed.  The hands, wrists, hypertension, buffalo hump, and headaches (eye disability) are unlikely to interfere with him obtaining or retaining gainful employment.  

The Board notes that the mere fact that the Veteran's disabilities have an affect with his employment is not sufficient to find that he is entitled to TDIU.  In  order to warrant TDIU, the evidence of record must reflect that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In the present claim, the competent credible evidence of record does not reflect that the Veteran is unable to earn a living wage due to his service-connected disabilities.

The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The mere fact that the Veteran has not sustained long-term employment in his past occupations is not synonymous with an inability to maintain substantial gainful employment at other occupations.  The evidence of record does not reflect that the Veteran is unemployable due to his service-connected disabilities and with consideration of his level of education and previous work experience.  As noted in the October 2009 VA examination report, the Veteran had been at his current job for approximately four years, or since approximately 2005.  The June 2011 VA examination also reflects that the Veteran is employed full time with no lost time due to his disabilities. 

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities are of such severity, even in combination, as to preclude his participation in substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


